UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7494



JOHN E. WILLIAMS,

                                             Plaintiff - Appellant,

          and


DAVID JOHN LEWIS; EDDIE COHEN; ALFRED D.
LAMOUREAX; LEROY FRAZIER JONES; FREDDIE LEE
MOUZONE; CHARLIE THOMAS; KHALID ABDULLAH;
MICHAEL PELZER; LEVERN HENRY; HUSSEIN FNEICHE;
LEROY WILLIAMS,
                                                           Plaintiffs,

          versus


MICHAEL MOORE; PARKER EVATT; WILLIAM D. CATOE;
GEORGE MARTIN; RALPH S. BEARSLEY; THOMAS R.
SMITH; SERGEANT PRITCHERD; SERGEANT ROACH, in
their individual and official capacities,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-96-584-0-17BD, CA-96-2967-0-17BD)


Submitted:   January 30, 1998           Decided:     February 18, 1998


Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John E. Williams, Appellant Pro Se. Andrew Frederick Lindemann,
ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Williams v. Moore, No. CA-
96-584-0-17BD (D.S.C. Sept. 29, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2